Citation Nr: 1745430	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a left foot disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty in from September 1959 to December 1960.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

These matters were previously before the Board, and, in January 2017, the Board remanded these matters for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left foot disorder is not representative of a severe foot injury.

2.  The Veteran's service-connected disability does not prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a left foot disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, social security administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

This matter was previously remanded to provide the Veteran with an opportunity to identify additional treatment records and to provide him with an additional VA examination.  The Veteran was contacted in substantial compliance with the Board's remand instructions, but the Veteran did not identify any additional treatment records to associate with the claims file.  Additionally, the Veteran was provided with an additional VA examination in substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Left Foot

The Veteran is seeking a rating in excess of 20 percent for his left foot disability.  He first filed for service connection for a left foot disability in November 1965, and, in February 1966, the RO granted service connection and assigned a disability rating of 10 percent.  In a September 2000 rating decision, the Veteran's rating was increased to 20 percent.  In July 2011, the Veteran filed for an increased rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability rating is assigned pursuant to Diagnostic Code 5284.  Under Diagnostic Code 5284, a disability rating of 20 percent is assigned for a moderately-severe foot  injury, and a disability rating of 30 percent is assigned for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
The Veteran underwent a VA examination in August 2011 at which he reported decreased mobility, swelling, numbness, pain, and an inability to bear weight.  The Veteran claimed that he could only walk for about 120 yards before needing a break (although three weeks prior to the examination, he had reported being able to walk 1.25 miles before taking a break).  The examiner observed bony protuberances in the mid-dorsal aspect of the left foot with some palpatory tenderness, but the examiner made no other objective findings.  

An August 2011 statement from the Veteran's wife reported having observed inflammation, swelling, and objective evidence of excruciating pain in the Veteran's left foot.  These contentions were reiterated in a subsequent statement submitted in March 2012.

VA treatment records similarly fail to show a severe foot disability.  For example, in a November 2010 treatment record, the Veteran was noted to walk with a normal gait.  He was noted to be able to do his activities of daily living, and worked as an airport van driver full time, in which capacity he gets in and out of a van and lifts baggage.  A later record noted that this employment ceased in May 2011.

At a VA examination in 2012, it was noted that the Veteran had a limp as a result of his left foot and low back. 

Based on allegations that his left foot disability had increased in severity since the previous remand, the Veteran was provided with a second VA examination in May 2017.  The Veteran reported experiencing intermittent pain in his foot, as well as functional loss and functional impairment due to an inability to stand, walk, or run for long periods of time.  The examiner observed pain on physical examination.  The examiner diagnosed the Veteran with a foot impairment.  However, after performing a physical examination, the examiner concluded that in his estimation the Veteran's left foot disability was best characterized as "moderate".  The examiner opined that the following symptoms led to additional functional impairment: less movement than normal and pain on weight bearing.  

Numerous VA treatment records were obtained in conjunction with the remand to obtain the examination.  However, as a whole the records, which date from throughout the course of the appeal do not appear to show that the Veteran's left foot disability is more severe than rated.

While the Veteran's left foot disability is undoubtedly symptomatic, the evidence does not show that it should be considered severe at this time.  As described, the weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent.  

In order to meet the criteria for a disability rating in excess of 20 percent, the Veteran must manifest a severe foot injury.  Nevertheless, the May 2017 VA examination characterized the Veteran's foot injury as moderate.  Additionally, an August 2011 VA examination did not indicate that the Veteran manifested a severe foot injury.  Finally, the Veteran is able to stand, run, and walk in spite of his left foot disorder; although the Board notes that the Veteran is only able to perform these activities for a short period of time.  Therefore, the evidence of record does not establish that it is as likely as not that the Veteran's symptomology more closely approximates the criteria for a disability rating of 30 percent rather than a disability rating of 20 percent.  As such, a rating in excess of 20 percent for a left foot disorder is denied.


TDIU

The Veteran is seeking a total disability rating based on individual unemployability (TDIU).  The Veteran does not meet the schedular criteria for TDIU, because he is only service connected for a single disability and that disability is not rated at 60 percent.  38 C.F.R. § 4.16(a).  TDIU may be granted on an extraschedular basis, however, if the Veteran is unable to secure and maintain substantially gainful employment due to any or all previously service-connected disabilities.

The Veteran submitted an application for TDIU in July 2011, claiming that his left foot disorder prevented him from securing and maintaining substantially gainful employment, and that he became too disabled to work in May 2011.  The Veteran indicated that he had one year of college, but he denied receiving any additional training or education after becoming too disabled to work.

The Veteran underwent a VA examination in August 2011 at which he reported having worked as an airport transportation driver since 2003.  The Veteran indicated that prior to 2003 he drove a taxi for one year, and he performed sedentary employment as a market researcher for three years prior to that.  The Veteran claimed that he retired in May 2011 due to his left foot and back condition.  The examiner indicated that the Veteran's foot disability impacted the Veteran's ability to work, but found that it did not prevent him from performing sedentary employment.

An August 2011 statement from the Veteran's wife indicates that the Veteran was medically released from his employment due to his left foot disability.  

The Veteran underwent another VA examination in March 2012.  The Veteran reported that his usual occupation was as an airport van driver, but that he had previously had a desk job.  The examiner opined that the Veteran would still be able to work in sedentary positions.

The Veteran underwent another VA examination in May 2017.  The examiner opined that the Veteran's left foot disorder impacted his ability to work, in that he was unable to stand, walk, or run for a long period of time.  However, the examiner did not conclude that the Veteran's left foot disability prevented him from obtaining or maintaining substantially gainful employment. 

An undated SSA disability report indicates that the Veteran's inability to work was due to deep vein thrombosis and a blood clot in the leg rather than a left foot disorder.  Additionally, the Veteran's SSA records indicate that the Veteran had one year of college.

The weight of the evidence indicates that the Veteran is not entitled to TDIU.  The medical evidence of records seems to suggest that the Veteran's left foot disorder at least impairs his ability to perform physical labor.  Nevertheless, the medical evidence of record does not suggest that the Veteran is unable to perform sedentary employment as a result of his service connected disability.  Moreover, the Veteran's relatively recent occupational history suggests that he was able to secure  and maintain sedentary employment as a market researcher in the relatively recent past.  Finally, the Veteran's education level (one year of college) is suggestive of his ability to secure and maintain sedentary employment.

Here, the weight of the probative evidence of record does not establish that the Veteran's service connected disability prevents him from securing or maintaining substantially gainful employment.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to TDIU is denied.


ORDER

A disability rating in excess of 20 percent for a left disorder is denied.

TDIU is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


